Citation Nr: 1703650	
Decision Date: 02/07/17    Archive Date: 02/15/17

DOCKET NO.  13-05 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Entitlement to service connection for a heart disorder.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

K. Osegueda, Counsel


INTRODUCTION

The Veteran served on active duty from February 1971 to February 1974 with service in the Republic of Vietnam from March 1972 to November 1972.  He had subsequent service in the United States Army Reserve from February 1974 to February 1978, which included a period of active duty for training (ACDUTRA) from July 24, 1976, to August 1976.  That period of ACDUTRA is considered active duty for compensation purposes because the Regional Office (RO) granted service connection for a back disability based on that period of service in an April 1987 rating decision. See 38 U.S.C.A. § 101(24) (West 2014); 38 C.F.R. § 3.6(a) (2016). 

This case initially came before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the Department of Veterans Affairs (VA) RO in San Diego, California, on behalf of the RO in Honolulu, Hawaii.

In March 2015, the Board remanded the case for further development.  The case has since been returned for appellate review.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  The Board also notes that there is a Virtual VA paperless claims file associated with the Veteran's claims.  A review of the documents in the Virtual VA file reveals VA treatment records dated from January 2010 to July 2011.  The remaining documents in Virtual are either duplicative of the records in VBMS or not relevant to the issue on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran has not been shown to have a current heart disorder that manifested in service or within one year thereafter or that is otherwise causally or etiologically related to his military service, to include herbicide exposure.  
CONCLUSION OF LAW

A heart disorder was not incurred in active service, nor is arteriosclerosis presumed to have been so incurred. 38 U.S.C.A. §§ 101, 1101, 1110, 1112, 1113, 1116 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and, (3) inform the claimant about the information and evidence the claimant is expected to provide. 38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

Notice should be provided to a claimant before the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ). Pelegrini v. Principi, 18 Vet. App. 112, 115 (2004).  However, the notice requirements may be satisfied notwithstanding errors in the timing or content of the notice if such errors are not prejudicial to the claimant.  Id. at 121. Further, a defect in the timing of the notice may be cured by sending proper notice prior to a re-adjudication of the claim. Mayfield v. Nicholson, 444 F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

In this case, the RO provided the Veteran with notice in October 2010, prior to the May 2011 adjudication of the claim.  The letter informed him of the evidence needed to substantiate his claim for service connection for a heart disorder and of the division of responsibilities in obtaining such evidence.  The letter also explained how disability ratings and effective dates are determined.  

In addition, the duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, the Veteran was afforded a VA examination in October 2015.

As discussed below, the Board finds that the VA examination in this case is adequate, as it is predicated on a review of the Veteran's medical history, as well as on an examination, and the examiner also provided a rationale for the opinion. 

Thus, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met. 38 C.F.R. § 3.159(c)(4) (2016). 

With regard to the March 2015 remand, the Board finds that the Appeals Management Center (AMC) substantially complied with the Board's remand directives. Stegall v. West, 11 Vet. App. 268, 271 (1998). See also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial compliance would be required, not strict compliance).  Specifically, pursuant to the March 2015 remand, the AMC obtained a VA examination in October 2015.  In addition, the AMC obtained outstanding VA treatment records from the Honolulu VA Medical Center (VAMC) and associated them with the claims file.  The AMC also requested and received the Veteran's service treatment records and service personnel records.  Further, in June 2015, the AMC requested that the Veteran submit any records from his Reserve service from February 1974 to February 1975 and any additional pertinent records.  In a July 2015 response, the Veteran indicated that he did not have any records from his Reserve service to submit.  However, he did submit additional private cardiology treatment notes.  In addition, the AMC made three separate requests to the Defense Finance and Accounting Service (DFAS) in July 2015 and August 2015 to attempt to verify any periods of inactive duty for training (INACDUTRA), ACDUTRA, and active duty during the Veteran's Reserve service.  DFAS submitted pay records in August 2015.  Thus, there was compliance with the March 2015 remand directives. 

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.


Law and Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d).

A veteran is a person who served in the active military, naval, or air service and who was discharged or released under conditions other than dishonorable. 38 C.F.R. § 3.1(d).

The term "active military, naval, or air service" includes active duty, any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during such training. 38 U.S.C.A. § 101(24); 38 C.F.R. §§ 3.6(a)-(d).

In addition to the requirements for establishing service connection on a direct basis, certain chronic disabilities, including arteriosclerosis (including coronary artery disease), are presumed to have been incurred in service if they manifested to a compensable degree within a certain time from the date of separation from active service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  However, this presumption is only applicable where the claimant had a minimum of 90 days of active, continuous service. 38 C.F.R. § 3.307; Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991).  In this case, this presumption applies only to the period of active service from February 1971 to February 1974, because it is the only period of qualifying service that meets the 90-day requirement.

If a veteran was exposed to an herbicide agent during active military, naval, or air service, service connection may be granted on a presumptive basis for the diseases listed in 38 C.F.R. § 3.309(e). 38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6)(ii).  Effective August 31, 2010, ischemic heart disease was added to this list, which includes acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina.  For the purposes of this section, the term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of ischemic heart disease. See 75 Fed. Reg. 53,202 (Aug. 31, 2010); 38 C.F.R. § 3.309(e) and Note 2.

Any period of service is sufficient for the purpose of establishing the presumptive service connection of a specified disease under the conditions listed in § 3.309(e). 38 C.F.R. § 3.307 (a)(1).

The law also provides that diseases associated with exposure to certain herbicide agents used in support of military operations in Vietnam during the Vietnam era will be considered to have been incurred in service. 38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  A veteran is presumed to have been exposed to herbicides if he or she served in Vietnam between January 9, 1962, and May 7, 1975, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service. 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  The presumption of service connection requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more within the time period specified for each disease. 38 C.F.R. § 3.307(a)(6)(ii). 

The following disorders are associated with herbicide exposure for purposes of this presumption: AL amyloidosis, chloracne or other acneform disease consistent with chloracne, type II diabetes (also known as type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, ischemic heart disease, all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia) multiple myeloma, Non-Hodgkin's lymphoma, Parkinson's disease, early-onset peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma). 38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).

The record reflects that the Veteran served in Vietnam from March 1972 to November 1972.  As such, the provisions related to presumptive herbicide exposure are applicable in this case.  However, as discussed below, there is no evidence of ischemic heart disease, to include coronary artery disease. 
 
Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Veteran has contended that service connection for cardiomegaly (claimed as an enlarged heart) is warranted.  He has reported that he was diagnosed with an enlarged heart during service and that he has continued to experience symptoms of heart disease since he separated from service.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that service connection is not warranted for a heart disorder.

The Veteran's service treatment records do not document any complaints, treatment, or diagnosis of coronary artery disease or another heart disorder, such as an acute myocardial infarction (heart attack) or cardiac arrest.  In fact, the Veteran's relevant body systems, including his heart, were found to be normal at the time of his January 1971 enlistment and 1974 separation examinations.  He also denied a history of relevant symptoms on the corresponding reports of medical history. 

To determine that a chronic disease was "shown in service," the disease identity must be established and the diagnosis not subject to legitimate question. 38 C.F.R. § 3.303(b); Walker, supra.  The service treatment records do not establish that the Veteran had ischemic heart disease during service.  Therefore, chronicity is not established in service.  Moreover, the record contains no indication that ischemic heart disease manifested to a compensable degree within one year of the Veteran's qualifying period of active service for chronic presumptive service connection.  

Following the Veteran's qualifying period of active service, in December 1974, a military treatment facility ordered a chest x-ray.  A corresponding chest x-ray report is included on the request that is dated in January 1974.  The Board notes that, because the x-ray was ordered in December 1974, the January 1974 date is incorrect and should read January 1975.  This is relevant, as the Veteran separated from active service in February 1974.  Thus, the January 1975 chest x-ray corresponds to findings following the Veteran's qualifying period of active service.  

The January 1975 chest x-ray showed borderline cardiomegaly.  The radiologist noted that the Veteran's cardiothoracic ratio measured 14/28 and, although the reading was at the upper limits of normal, it probably represented a normal variant in a healthy, asymptomatic male.  

A March 1975 civil service chest x-ray showed a slightly enlarged heart.

A January 1978 Reserve separation examination report indicated a normal clinical evaluation of the heart.  A January 1978 electrocardiogram (EKG) was normal.

In March 1980 correspondence, a private physician noted that he reviewed the March 1980 chest x-rays and did not find any significant cardiovascular problems.

A September 1980 private chest x-ray showed mild cardiomegaly.

A March 1981 private chest x-ray showed mild cardiomegaly with a cardiothoracic ratio of 15:28.5.  The left atrium appeared slightly enlarged.

In a March 1981 private treatment note, the Veteran complained of very mild, occasional, left chest discomfort.  A cardiac examination was normal without gallop rhythm.  A chest x-ray was essentially normal with minimal lateral pleural thickening.  The physician noted that, because the Veteran had been evaluated by a cardiologist in the past, his chest discomfort was probably not cardiac in origin.  The physician reported that it was possible that the minimal pleural thickening exhibited on the chest x-ray could be causing the Veteran's chest discomfort.  

A May 1985 civil service occupational health chest x-ray showed mild aortic tortuosity.  The heart was otherwise within normal limits, and no acute cardiopulmonary disease was noted.

In a January 1987 VA examination report, the VA examiner noted that an enlarged heart was found while evaluating the Veteran for dizziness in 1979.  He had no history of hypertension, angina, or myocardial infarction.  An examination showed the left heart border percussed in the midclavicular line.  There were normal S1 and S2 sounds and no murmur.  An associated echocardiogram (ECG) showed a normal sinus rhythm and an x-ray shoed that the heart was enlarged according to the cardiothoracic ratio.  The interpreting physician noted that the transverse type of cardiac silhouette may have been due in some part to the Veteran's habitus as both of diaphragms were somewhat high.  The VA examiner assessed the Veteran as having an apparent enlargement of the heart on x-ray only and noted that it was not diagnostic.

A May 1987 civil service occupational health chest x-ray showed a borderline enlarged heart and mildly tortuous aorta.  

In June 1987 correspondence, a private physician noted that the Veteran forwarded him x-rays dated in January 1987 and May 1987 for review.  The physician stated that both x-rays showed some cardiomegaly.  He noted that the January 1987 x-ray appeared to show a left ventricle that was somewhat larger than that on the May 1987 x-rays.  He indicated that the improvement in the overall cardiac dimension may have been secondary to therapy.  

May 1990 and May 1991 civil service occupational health chest x-rays showed persistent, mild cardiomegaly.

In a July 1990 private treatment note, the Veteran complained of some anterior chest discomfort.  The physician noted that it was very atypical for angina, but it was still possible.  A physical examination of the heart was normal.

In April 1992 correspondence, a private internist indicated that he evaluated the Veteran's blood pressure.  He reported that the Veteran denied any specific symptomatology other than some left anterior chest pain that appeared to be musculoskeletal.  He also denied any palpitations.  The physician noted that the Veteran had no previous history of heart disease or cardiovascular disease.  The Veteran's blood pressure was 165/92 standing, 170/98 sitting, and 168/98 supine.  An examination of the heart showed a normal sinus rate and no murmurs, gallops, or rubs.  A chest x-ray was essentially within normal limits with borderline cardiomegaly, and an EKG was within normal limits.  The physician diagnosed the Veteran with hypertension.

A November 2008 VA ECG report showed normal left ventricular size and normal systolic function with an ejection fraction of 55 percent, trace tricuspid regurgitation, and probable moderate diastolic dysfunction.  

A June 2009 private stress ECG was entirely normal.  The Veteran's treating private physician concluded that there was no evidence of ischemia or infarction.

In a June 2009 private treatment note, the Veteran complained of dizziness since March 2009.  He reported that, when he checked his blood pressure, his heart rate was in the 30's.  The evaluating physician diagnosed bradycardia and referenced the June 2009 ECG that showed bradycardia at a rate of 53 beats per minute.  

In a July 2009 private treatment note, the Veteran's treating physician noted that the Veteran's complaints of positional dizziness and bradycardia had resolved after decreasing Toprol.  

July 2009 and October 2009 private treatment notes indicated that holter monitor testing showed mostly normal and normal sinus rhythm.  The reports listed an indication of bradycardia.  

A July 2010 private stress ECG was entirely negative for myocardial ischemia and showed no abnormalities.  

In June 2011, the Veteran had a pacemaker implantation.  The private operative report included diagnoses of syncope and sick sinus syndrome.  The Veteran's reported history included palpitations and sinus bradycardia.  

During an October 2015 VA examination, the examiner noted that the Veteran's history was significant for bradycardia with dizziness and that he had a pacemaker in June 2011 for sick sinus syndrome.  The examiner noted that none of the Veteran's heart conditions qualify within the generally accepted medical definition of ischemic heart disease.  She diagnosed the Veteran with sick sinus syndrome.  She also indicated that he had intermittent bradycardia that was documented with a holter monitor.  She noted that the Veteran did not have myocardial infarction, congestive heart failure, heart valve conditions, infectious heart conditions, or pericardial adhesions.  A physical examination revealed a heart rate of 59 beats per minute, regular rhythm, and normal heart sounds.  The Veteran's blood pressure was 124/64.  Diagnostic testing showed no evidence of cardiac hypertrophy or dilatation, and an EKG was normal.  The examiner opined that the Veteran's claimed heart disorder was less likely than not incurred in or caused by service.  She noted that extensive studies do not show previous or current evidence of coronary artery disease.  

After a review of all the evidence of record, the Board finds that service connection for a heart disorder is not warranted.  Specifically, the Board finds the weight of the evidence is against a finding of a current disability manifested by bradycardia or cardiomegaly.  

Initially, the Board notes that bradycardia simply refers to "slowness of the heartbeat, as evidenced by slowing of the pulse rate to less than 60." Dorland's Illustrated Medical Dictionary 245 (32d. ed. 2012).  Likewise, cardiomegaly is an enlarged heart.  Without objective symptoms or medical findings that the bradycardia or cardiomegaly resulted in some pathology indicative of disability, the presence of bradycardia and cardiomegaly are essentially clinical findings.  

The term "disability" as used for VA purposes refers to impairment of earning capacity. See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  Thus, in the absence of proof of a present disability, there can be no valid claim. See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Here, like an abnormal laboratory finding, an abnormality such as bradycardia disclosed by diagnostic examination that results in no objective symptomatology is not a disability for VA purposes, because there is no industrial impairment. See, e.g., 38 C.F.R. §§ 4.1, 4.10 (2016); 61 Fed. Reg. 20,440, 20,445 (May 7, 1996) (Diagnoses such as hyperlipidemia, elevated triglycerides, and elevated cholesterol are actually laboratory results and are not, in and of themselves, disabilities, and are not appropriate entities for the rating schedule). 

For these reasons, the Board finds that the weight of the evidence demonstrates that the Veteran does not have a disability manifested by bradycardia or cardiomegaly.  As a result, the claim must fail.  In the absence of a present disability there can be no claim. Brammer, 3 Vet. App. at 225.  The Board recognizes that the Court has held that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative. McClain v. Nicholson, 21 Vet. App. 319 (2007).  However, where the overall record shows no diagnosis of the claimed disability, as in the case here, that holding would not apply. 

The existence of a current disability is the cornerstone of a claim for VA disability compensation. 38 U.S.C.A. §§ 1110, 1131; see Degmetich v. Brown, 104 F.3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Evidence must show that the Veteran currently has a disability manifested by bradycardia for which benefits are claimed.  In this case, where the evidence shows no current disability upon which to predicate a grant of service connection, at any time during the claim period, there can be no valid claim for that benefit. See Brammer at 225; Rabideau, 2 Vet. App. 141, 143-44 (1992). 

In addition, the Board acknowledges that ischemic heart disease is associated with herbicide exposure for purposes of the presumption. 38 C.F.R. § 3.309(e).  However, no such diagnosis is of record in this case. 38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).  The Veteran is therefore not entitled to service connection for any heart disorder on a presumptive basis based on herbicide exposure, as discussed in 38 C.F.R. § 3.309(e).

Moreover, the October 2015 VA examiner opined that it was less likely than not that the Veteran has a current heart disorder that was incurred in or caused by service.  

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for a heart disorder, and the claim must be denied.  As the preponderance of the evidence is against the claim for service connection for a heart disorder, the benefit of the doubt doctrine is not for application. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for a heart disorder is denied.




____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


